          Case 2:19-cv-01529-APG-NJK Document 30 Filed 06/09/21 Page 1 of 2




 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
 6                                      DISTRICT OF NEVADA
 7
 8   DELBERT GREENE,                                         Case No. 2:19-cv-01529-APG-NJK
 9            Plaintiff(s),                                               ORDER
10   v.                                                                [Docket No. 29]
11   STATE OF NEVADA, et al.,
12            Defendant(s).
13           Pending before the Court is Plaintiff’s motion to serve Defendant Shelly Williams. Docket
14 No. 29.
15           In the order screening the amended complaint, the Court determined that claims against
16 Defendant Williams could proceed. Docket No. 17. The Attorney General’s Office was ordered
17 to file a notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it
18 accepts service; (b) the names of the defendants for whom it does not accept service, and (c) the
19 names of the defendants for whom it is filing the last-known-address information under seal.
20 Docket No. 24 at 3. The Attorney General’s Office indicated that it would not accept service for
21 Defendant Williams, and provided her last known address under seal. Docket Nos. 26, 27.
22           Plaintiff’s motion for service on Defendant Williams is GRANTED. The U.S. Marshal
23 shall serve Defendant Williams. The Court therefore ORDERS as follows:
24           •   The Clerk’s Office is instructed to mail Plaintiff a blank copy of the USM-285 form.
25           •   Plaintiff shall have twenty days in which to furnish the U.S. Marshal with the required
26               USM-285 forms (with Defendant’s address omitted).
27           •   The Clerk’s Office shall issue summons to Defendant Williams under seal, and deliver
28               the amended complaint and that summons to the U.S. Marshal for service.

                                                      1
     Case 2:19-cv-01529-APG-NJK Document 30 Filed 06/09/21 Page 2 of 2




 1   •   Within twenty days after receiving from the U.S. Marshal a copy of the Form USM-
 2       285, showing whether service has been accomplished, Plaintiff must file a notice
 3       identifying whether Defendant Williams was served. If service was unsuccessful and
 4       Plaintiff wishes to have service attempted again, a motion must be filed identifying the
 5       unserved defendant and specifying a detailed name and/or address for said defendant,
 6       or whether some other manner of service should be attempted.
 7   •   Defendant’s address shall remain sealed and shall not be provided to Plaintiff.
 8   IT IS SO ORDERED.
 9   Dated: June 9, 2021
10                                                        ______________________________
                                                          Nancy J. Koppe
11                                                        United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
